Judgment of conviction of the County Court of Dutchess county reversed on the law and the facts and a new trial ordered. The first count of the indictment should have been dismissed as there is no evidence that the defendant forged the check in question. The circumstances seem to indicate that the defendant, in uttering the check, did not do so with deliberate criminal intent. In justice to the defendant, the facts relative to his mental condition should have been shown, and a defense of insanity should have been interposed. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.